Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: in line 2, it is suggested to insert a period punctuation mark to yield “strokes the hydraulic gas pump--.--” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation “the primary annular region” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juenke et al. US10858921.
Regarding independent claim 1, Juenke discloses, in Figures 2C-2F and 3A-3B,
An artificial lift system (Juenke; Fig. 2C-2F and 3A-3B; the system shown in the figures) comprising: a wellbore (Juenke; Fig. 2C), a production tubular (Juenke; production tube 31); a gas lift system (Juenke; the portion of the lift system 30 that is attached to production tube 31) having a gas lift mandrel (Juenke; Fig. 2C-2D; the uppermost/uphole pocket mandrel 32 for gas injection valve 51), a gas lift valve (Juenke; Fig. 2D; the uppermost/uphole gas injection valve 51); and a first gas supply (Juenke; Fig. 2D; gas supply from the surface and through annulus 33 indicated by the vertical arrows); and wherein the gas lift system is attached to the production tubular; a hydraulic gas pump (Juenke; gas pump 40) having a first packer (Juenke; upper packer 46) with a first check valve (Juenke; dip tube check valve 56), a second packer (Juenke; lower packer 47) with a second check valve (Juenke; chamber check valve 55), and a second gas supply (Juenke; gas supply line 43); wherein the gas pump chamber is formed by the wellbore between the first packer and the second packer (Juenke; Fig. 2C-2F and 3A-3B); and wherein the hydraulic gas pump is attached to the production tubular (Juenke; Fig. 2C-2F and 3A-3B).

Regarding claim 2, Juenke discloses The artificial lift system of claim 1 wherein, the first gas supply is provided via the primary annular region (Juenke; Fig. 2D; gas supply from the surface and through annulus 33 indicated by the vertical arrows).

Regarding claim 3, Juenke discloses The artificial gas lift system of claim 1, wherein the first gas supply actuates the gas lift system (Juenke; Fig. 2D; see the flow arrows).

Regarding claim 4, Juenke discloses The artificial gas lift system of claim 1, wherein the first gas supply reduces a density of a wellbore fluid (Juenke; Fig. 2D; see the flow arrows and the gas bubbles which reduce the density of the produced fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juenke et al. US10858921 in view of Rudolph et al. US10738586.
Regarding claim 5, Juenke discloses The artificial gas lift system of claim 1, wherein the second gas supply is the production tubular (Juenke; gas supply line 43).
Juenke does not disclose wherein the second gas supply is within the production tubular.
Rudolph teaches wherein the second gas supply is within the production tubular (Rudolph; Fig. 6; col. 14:30-32 gas injection tubing 40 is located within production tubing 16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the location of the second gas supply as taught by Juenke to be located within the production tubular as taught by Rudolph for the purpose of creating more annular space so that a larger diameter production tubular can be used.

Regarding claim 6, modified Juenke teaches the invention substantially as claimed as described above, and The artificial gas lift system of claim 5, wherein the second gas supply strokes the hydraulic gas pump (Juenke; Fig. 3B; see the flow arrows).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canalizo et al. US4545731 teaches a gas lift system with straddle packers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/17/22